Citation Nr: 1117561	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-18 205A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 11, 1999, Board decision granting service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1945 to June 1946.

This matter comes before the Board based on a May 2010 motion for revision, on the grounds of CUE, of a January 11, 1999, Board decision, which granted service connection for PTSD.  A letter was sent by the Board to the moving party's accredited representative on August 25, 2010 noting that a request had been made to review a prior Board decision on the grounds of CUE in accordance with 38 C.F.R. § 20.1405(a)(3) (2010) and that the representative had 30 days from the date of the letter to file a relevant response.  The representative did not provide a response.  The CUE motion is now ready for Board review.


FINDING OF FACT

The January 11, 1999, Board decision granted all benefits sought on appeal at that time; errors of fact or law have not been clearly and specifically set forth. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400- 20.1411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Clear and unmistakable error is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a) (2010).  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id. 
To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c) (2010).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id.  

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  Id.    

When the Board receives a motion from an individual whose claims file indicates that he or she is represented, the Board shall provide a copy of the motion to the representative before assigning the motion to a Member or panel.  38 C.F.R. § 20.1405(a)(3) (2010).  Within 30 days after the date on which the Board provides a copy of the motion to the representative, the representative may file a relevant response, including a request to review the claims file prior to filing a further response.  Id.  Upon request made within the time allowed under this paragraph (a)(2), the Board shall arrange for the representative to have the opportunity to review the claims file, and shall permit the representative a reasonable time after making the file available to file a further response.  Id.  

In this case, as noted above, a letter was sent by the Board to the moving party's accredited representative on August 25, 2010 noting that a request had been made to review a January 11, 1999 Board decision on the grounds of CUE.  Included with the letter to the representative was a copy of the moving party's May 2010 motion.  The representative did not provide a response.  The January 11, 1999, Board decision granted service connection for PTSD; thus, all benefits sought on appeal at that time were granted.  In the May 2010 motion, the moving party failed to clearly and specifically allege clear and unmistakable error, or errors, of fact and law in the Board decision.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2010), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




